Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Ray Charles Hawkins, Appellant                         Appeal from the 7th District Court of Smith
                                                        County, Texas (Tr. Ct. No. 007-1533-17).
 No. 06-18-00123-CR         v.                          Memorandum Opinion delivered by Chief
                                                        Justice Morriss, Justice Burgess and Justice
 The State of Texas, Appellee                           Moseley* participating. *Justice Moseley,
                                                        Retired, Sitting by Assignment.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to reflect the proper level of
offense as a third-degree felony, with the punishment range enhanced to the level of a second-
degree felony. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Ray Charles Hawkins, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED JANUARY 9, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk